Bloodworth, J.
1. The demurrer to the indictment was properly overruled. The crime charged was designated in the indictment as “simple larceny, a felony.” The criminal act charged in the indictment was the larceny of a bale of cotton. “The name given to it, in the bill of indictment, does not characterize the offense; the description characterizes it.” O’Halloran v. State, 31 Ga. 206; Camp v. State, 3 Ga. 417 (2); Sneed v. State, 16 Ga. App. 351 (85 S. E. 354); Lummus v. State, 17 Ga. App. 414 (87 S. E. 147).
2. The grounds of the amendment to the motion show no error, the evidence is sufficient to support the verdict, and the judgment is

Affirmed.


Broyles, P. J., and Harwell, J., concur.